DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 05/19/2022.
•    Claims 1-2, 5, 9, and 17-18 have been amended.
•    Claims 4, 8, and 19 have been canceled.
•    Claims 1-3, 5-7, 9-18, and 20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. KR10-2019-0019390, filed on 02/19/2019 has been received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 9-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-3, 5-7, and 9-16 are directed to a machine, and claims 17-18 and 20 are directed to a process. Therefore, claims 1-3, 5-7, 9-18, and 20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
storing instructions, a list including one or more items designated by a user, the user's preferred category and the user's preferred brand associated with each of the one or more items;
display an image either captured or previously stored;
recognize an object depicted in the image, including recognizing sub-features of the object depicted in the image; 
display a first set of selectors representative of the recognized sub features, and detect a selection of the first icon from the first set indicating a first sub-feature;
based on a first attribute associated with the first sub-feature, identify multiple matching items from the list that are pre-associated with the first attribute; 
display a second set of selectors representative of the identified multiple matching items, and detect a selection of a second icon from the second set indicating a first matching item; and
alter the image, including visually altering the recognized object included in the image based on the first matching item, and display detailed information for the first matching item within a menu overlaying at least a portion of the object depicted in the image, 
wherein the identified multiple matching items are sorted into an arrangement in the second set of selectors by reference to the user's preferred category and the user's preferred brand.
The above limitations recite the concept of identifying objects in an image and providing an altered image along with item information.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because creating a list by a user, identifying objects in an image, and matching that object to a user list for display is a sales activity. This is further illustrated in the Specification, paragraphs [0005-0007], describing how the invention addresses problems regarding product lists created for retail purposes. Additionally, paragraphs [0091-0094] of the Specification, describes “shopping mode” which is used during shopping. Independent claim 17 recites similar limitations as claim 1, and as such, independent claim 17 falls within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1 and 17 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claims 1 and 17 recites additional elements, such as an electronic device, a camera, a display, a memory storing instructions, a database, a processor, an image captured using the camera, and selectable icons. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 17 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 17 merely recite a commonplace business method (i.e., identifying objects in an image and providing an altered image along with item information) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 11 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1 and 17 specifying that the abstract idea of identifying objects in an image and providing an altered image along with item information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 17 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 17 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 17, these claims recite additional elements, such as an electronic device, a camera, a display, a memory storing instructions, a database, a processor, an image captured using the camera, and selectable icons. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 17 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 17 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 17 specifying that the abstract idea of identifying objects in an image and providing an altered image along with item information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 17 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 17 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims  2-3, 5-7, 9-16, 18, and 20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-3, 5-7, 9-16, 18, and 20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 3, 5, 7, 9-16 and 20 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claims 2, 6, and 18 further recite the additional elements of a first application that includes an object recognition function, selection via the first icon, and an external server.  Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, claims 2, 6, and 18 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. As such, under Step 2A, dependent claims 2-3, 5-7, 9-16, 18, and 20 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1 and 17, dependent claims 2-3, 5-7, 9-16, 18, and 20, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., identifying objects in an image and providing an altered image along with item information) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1-3, 5-7, 9-18, and 20 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9, 11-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Odizzio et al. (US 20180075523 A1), hereinafter Odizzio, in view of newly cited Wical (US 20140122228 A1), hereinafter Wical.

In regards to claim 1, Odizzio discloses an electronic device (Odizzio: [0037]), comprising: 
a camera (Odizzio: [0042]– “a digital camera”);
a display (Odizzio: [0046] – “a touch screen display device”);
a memory storing instructions, a list including one or more items designated by a user, a database including the user's preferred category associated with each of the one or more items (Odizzio: [0132] – “one or more computing devices may include one or more memories that store instructions for implementing the various components”; [0090] and Fig. 9H – “in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. As shown in FIG. 9H, refinement menu 942h may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.).”; [0039] – “One or more repositories and/or databases 124, which support certain utilities may store content required for implementing the virtual makeup features described herein”; examiner note: finish, coverage, and texture are interpreted to be categories); and
a processor, operatively coupled to the camera, the display, and the memory, wherein instructions are executable by the processor to cause the electronic device to (Odizzio: [0029] – “one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories”; see also [0042]; [0046]):
display on the display an image either captured via the camera, or previously stored in the memory (Odizzio: [0081] and Fig. 6 – “a base image (e.g., of a human face) is displayed to a user at via interface 606”; [0045] – “a base image (either captured via image capture module 234 or acquired from image database 240)”);
recognize an object depicted in the image, including recognizing sub-features of the object depicted in the image (Odizzio: [0042-0043] – “an image recognition module 222 configured to receive and process digital images and perform tasks such as facial feature detection… a human face and/or facial features automatically detected by image recognition module 222”; examiner note: the human is interpreted to be the object);
display a first set of selectable icons representative of the recognized sub-features, and detect a selection of a first icon from the first set indicating a first sub-feature (Odizzio: [0088] and Fig. 9A – “the graphical user interface may also include one or more product selection menus 906 enabling a user to filter available virtual makeup products according to various filters such as…regions of the face…in response to selecting the ‘face’ region via menu 906, a user may be presented with screen 900d”; Examiner note: Fig. 9A displays “face,” “eyes,” and “lips” selectors, interpreted to be selectable icons representative of sub-features);
based on a first attribute associated with the first sub-feature, identify multiple matching items from the list that are pre-associated with the first attribute (Odizzio: [0088] and Figs. 9A and 9D– “in response to selecting the ‘face’ region…a user can select a particular virtual makeup product type for the ‘face region.’…a user has selected ‘foundation’ via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line”; [0090] and Fig. 9H – “in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. As shown in FIG. 9H, refinement menu 942h may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.”; [0101] – “product definition data can include…color (e.g., name, hexadecimal code, etc.), palette (an array of colors), coverage (e.g., low, medium, high, etc.), finish (e.g., gloss, matte, etc.), shade (e.g., light, medium, dark, etc.), and facial region (e.g., lips, eyes, etc.)”; examiner note: face region is the first attribute; the filtering means the items match the list; foundation, concealer, powder, and blush (in Fig. 9D) and the corresponding items are the multiple matching items); 
display a second set of selectable icons representative of the identified multiple matching items, and detect a selection of a second icon from the second set indicating a first matching item (Odizzio: [0088] and Fig. 9D – “a user has selected ‘foundation’ via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line. As shown in screen 900d, the user may also be presented with a second graphical menu 918d including an option to select various specific products from the product line”; [0090] – “refinement menu 942h may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.)” [0091] – “in response to receiving a makeup product selection”);
alter the image, including visually altering the recognized object included in the image based on the first matching item, and display detailed information for the first matching item within a menu overlaying at least a portion of the object depicted in the image (Odizzio: [0091] and Fig. 9D – “in response to receiving a makeup product selection (e.g., menu 906 and associated submenus) and a request to apply the selected product, a composite image 908 including a base image (e.g., of a human face) and a makeup image based on the selected product may be displayed to the user via the graphical user interface”; [0088] and Fig. 9D –  “FIG. 9D…includes a secondary menu 906d…a user has selected “foundation” via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line”; [0044] – “a makeup image generator 228 that generates a digital image or image filter based on a virtual makeup product that is overlaid on a base image of human face to approximate the application of a real-world makeup product”; see also Fig. 9H; examiner note: 906D overlays the image of the user (see Fig. 9A for reference)); and
wherein the identified multiple matching items are sorted into an arrangement in the second set of selectable icons by reference to the user's preferred category (Odizzio: [0090] and Fig. 9H – “in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. As shown in FIG. 9H, refinement menu 942h may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.)”),
yet Odizzio does not explicitly disclose preferences including the user's preferred brand, where the items are sorted by reference to the user’s preferred brand. However, Wical teaches a similar retail method (Wical: [abstract]), including
preferences including the user's preferred brand, where the items are sorted by reference to the user’s preferred brand (Wical: [0080] – “the product results can be sorted based on personal information, such as…brand preferences”; [0021] –“For any particular customer…more appropriate options can be provided based on…preferences”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the preferred brand of Wical in the apparatus of Odizzio because Odizzio already discloses user preferences and Wical is merely demonstrating that the preference may be for a brand. Additionally, it would have been obvious to have included preferences including the user's preferred brand, where the items are sorted by reference to the user’s preferred brand as taught by Hiranandani because sorting by preferences is well-known and the use of it in a product matching augmented reality system would have provided more effective results in areas such as recommendations and personalization (Wical: [0098]).

In regards to claim 5, Odizzio/Wical teaches the apparatus of claim 1. Odizzio further discloses wherein the instructions are executable by the processor to cause the electronic device to: in response to detecting a prespecified user input associated with the item, update the database according to the prespecified user input (Odizzio: [0107] – “the previously described virtual makeup user interface may include options through which an end user may provide feedback on the accuracy of the virtual makeup product. This end user feedback can then be incorporated during further internal product calibration to improve the simulation accuracy of the virtual makeup product.”; see also [0035]).

In regards to claim 6, Odizzio/Wical teaches the apparatus of claim 1. Odizzio further discloses wherein recognizing the object included in the image further comprises: transmitting the image to an external server (Odizzio: [0041-0042] – “certain functionalities (e.g., image capture) may be performed at a client device while other functionalities (e.g., image recognition) may be performed at a remote server device…the devices are communicatively coupled via network(s) 110 using network devices 260a-b… Image recognition module may receive or retrieve digital images of a human face from image capture module 232”); and 
receiving recognition information for the object from the external server (Odizzio: [0043] – “image generation module 224 may include a mask generator 226 that generates overlay masks based…facial features automatically detected by image recognition module 222.”; [0041] – “[0041-0042] – “a client device while other functionalities (e.g., image recognition) may be performed at a remote server device…the devices are communicatively coupled via network(s) 110 using network devices 260a-b”).

In regards to claim 7, Odizzio/Wical teaches the apparatus of claim 1. Odizzio further discloses wherein recognizing the object included in the image further comprises: executing image processing on the image to extract information including at least one of a contour, shape, or feature point of the object (Odizzio: [0054] – “Using an image recognition process, a detected face in a base image can be classified as one of several predefined shapes”); and 
generate recognition information for the object based on the extracted information (Odizzio: [0054] – “Using a classification of the detected face, certain assumptions can be made about the shape in a region of interest (e.g., eyes, lips, forehead, cheek, etc.). In certain embodiments, the shape parameter can be defined as a number value in a range (e.g., [0, 1]) with 0 being no curvature (i.e., flat) and 1 being a predefined max curvature”).


In regards to claim 9, Odizzio/Wical teaches the apparatus of claim 1. Odizzio further discloses wherein the multiple matched items are sorted based on a second attribute of the recognized object, different from the first attribute matching the identified attribute (Odizzio: [0090] and Fig. 9H – “in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. As shown in FIG. 9H, refinement menu 942h may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.”).

In regards to claim 11, Odizzio/Wical teaches the apparatus of claim 1. Odizzio further discloses wherein the first matching item is identified when the matching item has a second attribute or a third attribute of the recognized object (Odizzio: Odizzio: [0090] and Fig. 9H – “in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. As shown in FIG. 9H, refinement menu 942h may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.)”; Examiner note: the examiner interprets identification to be inclusion among the product list).

In regards to claim 12, Odizzio/Wical teaches the apparatus of claim 1. Odizzio further discloses wherein the first attribute is a name of the recognized object (Odizzio: [0088] and Figs. 9A and 9D– “in response to selecting the ‘face’ region…a user can select a particular virtual makeup product type for the ‘face region.’…a user has selected ‘foundation’ via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line”).

In regards to claim 13, Odizzio/Wical teaches the apparatus of claim 12. Odizzio further discloses wherein the instructions are executable by the processor to cause the electronic device to: apply a visual effect to the recognized object on the display after identifying the matching item (Odizzio: [0091] – “in response to receiving a makeup product selection (e.g., menu 906 and associated submenus) and a request to apply the selected product, a composite image 908 including a base image (e.g., of a human face) and a makeup image based on the selected product may be displayed to the user via the graphical user interface”; [0044] – “a makeup image generator 228 that generates a digital image or image filter based on a virtual makeup product that is overlaid on a base image of human face to approximate the application of a real-world makeup product”).

In regards to claim 15, Odizzio/Wical teaches the apparatus of claim 1. Odizzio further discloses wherein the instructions are executable by the processor to cause the electronic device to: display recommendation information that is associated with the recognized object or associated with the first attribute (Odizzio: [0088] and Figs. 9A and 9D– “in response to selecting the ‘face’ region…a user can select a particular virtual makeup product type for the ‘face region.’…a user has selected ‘foundation’ via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line”).

In regards to claim 16, Odizzio/Wical teaches the apparatus of claim 1. Odizzio further discloses wherein the instructions are executable by the processor to cause the electronic device to: execute an application that is associated with the identified matching item, based at least in part on the first attribute (Odizzio: [0088] and Figs. 9A and 9D– “in response to selecting the ‘face’ region…a user can select a particular virtual makeup product type for the ‘face region.’…a user has selected ‘foundation’ via menu 906d and is presented with a graphical menu 916d showing at least one virtual foundation product or product line”; see also [0033]).

In regards to claim 17, claim 17 is directed to a method. Claim 17 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards an apparatus. The apparatus of Odizzio/Wical teaches the limitations of claim 1 as noted above. Odizzio further discloses a method (Odizzio: [0120]). Claim 17 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 20, all the limitations in method claim 20 are closely parallel to the limitations of apparatus claim 11 analyzed above and rejected on the same bases.  

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Odizzio, in view of Wical, in view of previously cited Sugaya (US 20190197736 A1), hereinafter Sugaya.

In regards to claim 2, Odizzio/Wical teaches the apparatus of claim 1. Odizzio further discloses 
that the list is stored in association with a first application that includes an object recognition function (Odizzio: [0039] – “One or more repositories and/or databases 124, which support certain utilities may store content required for implementing the virtual makeup features described herein…may store host applications,…data related to image processing…information relevant to the users (e.g., registration information or usage statistics), etc.”; [0042] – “virtual makeup platform may include an image recognition module 222 configured to receive and process digital images and perform tasks such as facial feature detection”; see also [0090]), and 
	wherein visually altering the recognized object includes changing at least a color of the recognized object (Odizzio: [0044] – “generates a digital image or image filter based on a virtual makeup product that is overlaid on a base image of human face…filter in this context is a particular visual processing effect (e.g., …application of color)”); and
wherein the menu including the detailed information is displayed overlaying a portion of the first sub-feature that is selected via the first icon (Odizzio: [0090] and Fig. 9H – “in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. As shown in FIG. 9H, refinement menu 942h may include one or more options to refine or filter a list of available makeup products”; examiner note: the filtering menu is overlaid over her eye, which is selected, the filters represent characteristics of the selected items and therefore represent detailed information),
yet Odizzio does not explicitly disclose wherein the first set of selectable icons representative of the recognized sub-features is removed from display when the second set of selectable icons representative of the identified multiple matching items is displayed. However, Sugaya teaches a similar virtual makeup apparatus (Sugaya: [abstract]), including
wherein the first set of selectable icons representative of the recognized sub-features is removed from display when the second set of selectable icons representative of the identified multiple matching items is displayed (Sugaya: [0058-0059] and Fig. 10 – “The screen 31 receives an operation of selecting a portion (hereinafter referred to as a “first target portion”) for performing makeup…When the first target portion is selected, a screen 32 shown in FIG. 10 is displayed on the display unit 25. The screen 32 includes samples 321 of a plurality of colors.”; Examiner note: Fig 10 depicts display screen 31 with selectable “eye,” “mouth,” and “cheek buttons, and these buttons are removed on screen 32). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the removed selectors of Sugaya in the apparatus of Odizzio because Odizzio already discloses changing interface items and Sugaya is merely demonstrating that the selectors can be removed. Additionally, it would have been obvious to have included wherein the first set of selectable icons representative of the recognized sub-features is removed from display when the second set of selectable icons representative of the identified multiple matching items is displayed as taught by Sugaya because interface components are well-known and the use of it in a product trying apparatus would have provided allowed users to easily purchase makeup items (Sugaya: [0145]).

In regards to claim 18, all the limitations in method claim 18 are closely parallel to the limitations of apparatus claim 2 analyzed above and rejected on the same bases.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Odizzio, in view of Wical, in view of Sugaya, in view of previously cited Hiranandani et al. (US 20180121988 A1), hereinafter Hiranandani.

In regards to claim 3, Odizzio/Wical/Sugaya teaches the apparatus of claim 2, yet Odizzio does not explicitly disclose wherein the instructions are executable by the processor to cause the electronic device to: receive a product list managed by a second application associated with a product purchase function; and update the list including the one or more items based in part on the received product list.
However, Sugaya further teaches information managed by a second application associated with a product purchase function (Sugaya: [0071] – “the output unit 205 displays a purchase screen 35 on the display unit 25 based on the received cosmetic information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Sugaya with Odizzio for the reasons identified above with respect to claim 2.
Additionally, Hiranandani teaches a similar augmented reality method (Hiranandani: [abstract]), including
 wherein the instructions are executable by the processor to cause the electronic device to: receive information comprising a product list (Hiranandani: [0003] – “as a user shops for products online and/or purchases products, information regarding the browsed and purchased products is recorded and used to provide recommendations”); and 
update the list including the one or more items based in part on the received product list (Hiranandani: [0003] – “as a user shops for products online and/or purchases products, information regarding the browsed and purchased products is recorded and used to provide recommendations”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the product information of Hiranandani in the apparatus of Odizzio because Odizzio already discloses user preferences and Hiranandani is merely demonstrating that the analysis can include purchased products. Additionally, it would have been obvious to have included wherein the instructions are executable by the processor to cause the electronic device to: receive information comprising a product list; and update the list including the one or more items based in part on the received product list as taught by Hiranandani because product recommendations are well-known and the use of it in a product matching augmented reality system would have provided users with targeted product recommendations (Hiranandani: [0004-0005]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Odizzio, in view of Wical, in view of previously cited Hiranandani.


In regards to claim 10, Odizzio/Wical discloses the apparatus of claim 9, 
yet Odizzio does not explicitly disclose wherein the instructions are executable by the processor to cause the electronic device to: when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute. However, Hiranandani teaches a similar augmented reality method (Hiranandani: [abstract]), including
wherein the instructions are executable by the processor to cause the electronic device to: when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute (Hiranandani: [0034-0035] – “After creation of the recommendation images, in certain examples, the product recommendation system determines the color compatibility of the recommendation images…the product recommendation system uses both the color score and the similarity score to determine an overall score for the recommendation images”; [0118] – “product recommendation system 120 then determines which among the set of recommendation images have the highest overall score by examining the ranking…the product recommendation system 120 may be configured to only select the single, highest-ranked recommendation image”; see also [0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the multiple matched item features of Hiranandani in the apparatus of Odizzio because Odizzio already discloses analyzing multiple items and Hiranandani is merely demonstrating that the analysis can be as to a first and second attribute. Additionally, it would have been obvious to have included wherein the instructions are executable by the processor to cause the electronic device to: when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute as taught by Hiranandani because product matching and displays are well-known and the use of it in a product matching augmented reality system would have provided users with product recommendations that account for the environment in which the user will use the product (Hiranandani: [0004-0005]).
The examiner notes: The limitation “when a count of the multiple matched items is greater than or equal to a prespecified count, the matching item is identified from among the list using the second attribute, in addition to the first attribute,” is conditional and does not specify what happens when the count is less than a prespecified count, accordingly this limitation is granted little to no patentable weight.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Odizzio, in view of Wical, in view of previously cited Bedi (US 20120062596 A1), hereinafter Bedi.

In regards to claim 14, Odizzio/Wical teaches the apparatus of claim 1. Yet Odizzio does not explicitly disclose wherein the first attribute used to identify the matching item includes one of a current location of the electronic device and a current date. 
However Bedi teaches a similar object recognition method (Bedi: [abstract]), including that the first attribute used to identify the matching item includes one of a current location of the electronic device and a current date (Bedi: [0051] – “the search and comparison operation could be narrowed down to a limited set of operations by using the location of the user with the mobile device as an information to reduce the number of items that require querying”; [0061] – “store the date the consumer purchased the products…Based on previous purchases an estimate of the next purchase date is used to provide back with the augmented reality information an indication of when the user might run out of that product”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the location and time of Bedi in the apparatus of Odizzio because Odizzio already discloses feature matching and Bedi is merely demonstrating that the features can be location or date. Additionally, it would have been obvious to have included that the first attribute used to identify the matching item includes one of a current location of the electronic device and a current date as taught by Bedi because location and date matching are well-known and the use of it in a product matching augmented reality apparatus would have saved customers time (Bedi: [0002-0003]).

Response to Arguments
Applicant’s arguments, filed 05/19/2022, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims are not directed to an abstract idea because the Office action “fails to differentiate between claims that ‘merely involve’ a judicial exception as opposed to claims that ‘recite’ a judicial exception…the claims clearly ‘recite’ displaying products for the purpose of allowing their selection to enable automatic digital editing of an image, to indicate how the product would look on a user thereof” (Remarks pages 7-8). The examiner disagrees. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. With respect to the claims, the claims recite detecting an object in an image and determining an attribute in order to display an alter image with item information, sorted by preferences such as brand. This display of matching the altered image with item information recites advertising, marketing or sales activities or behaviors.  This is further illustrated in the Specification, paragraphs [0005-0007], describing how the invention addresses problems regarding product lists created for retail purposes. Additionally, paragraphs [0091-0094] of the Specification, describes “shopping mode” which is used during shopping. Therefore, the steps of detecting an object and ultimately displaying matching items in conjunction with the edited object is for retail purposes. With respect to Applicant’s arguments regarding “automatic digital editing of an image,” the examiner notes that this is claimed at a high level and merely amounts to editing an image performed using generic computing components. Therefore, the photo editing is interpreted to be part of the abstract idea and the generic computing components are considered additional elements and not analyzed as part of the abstract idea. Accordingly, the claims as amended recite providing an altered image and item information for the purposes of shopping in a retail environment. Accordingly, these claims recite Certain Methods of Organizing Human Activity. Accordingly, the claims recite an abstract idea.
Applicant argues the claims are integrated into a practical application because the limitations represent “integration of the exception into a practical application. Menu-driven digital alteration of an image…clearly excludes monopolization of the judicial exception” (Remarks page 8). The examiner disagrees. The 2019 PEG sets forth, in Step 2A Prong Two, that a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole ‘integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.’ With regards to the present claims, while the examiner acknowledges additional elements, such as an electronic device, a camera, a display, a memory storing instructions, a database, a processor, an image captured using the camera, and selectable icons, these features are merely recited at a high level and accordingly do not integrate the judicial exception into a practical application. Put another way, these additional elements are merely used to apply the abstract idea of identifying objects in an image and providing an altered image along with item information in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements provide a technical improvement. With respect to the alteration of the image, the examiner notes that this claim limitation does not recite any additional elements, as the limitation may be performed entirely manually by a human. With respect to the menu displayed over the altered image, the examiner again notes that this does not involve additional elements and could be performed entirely manually. Therefore, the claims are not integrated into a practical application.

35 U.S.C. § 103
Applicant argues that the Odizzio fails to disclose “alter the image, including visually altering the recognized object included in the image based on the first matching item, and display detailed information for the first matching item within a menu overlaying at least a portion of the object depicted in the image” because “Odizzio's menu (FIG. 9H, 942h) is displayed upon selection of a separate button (904 as per para. [0090]- not depicted), and not upon application of product and color to the image of the user, as required by the claims” (Remarks pages 8-9). The examiner disagrees. Initially, the examiner notes that there is no language in the claims necessitating that the menu only be displayed upon application of the product and color to the image, and not in response to selection of some other button. Furthermore, Odizzio discloses the limitation as recited. Odizzio, see at least [0088], [0091] and Fig. 9D, discloses in response to receiving a makeup product selection, a composite image 908 including a base image (e.g., of a human face) and a makeup image based on the selected product may be displayed to the user via the graphical user interface, where the interface includes a secondary menu 906d showing at least one virtual foundation product or product line. The examiner notes that the product title is included in this menu and the menu is provided overlaid upon the human, i.e., overlaid on the object. Additionally, the examiner notes Fig. 9H, displaying product information overlaid on the user’s face. This is overlaid over 908, which see at least [0091], represents the composite image of the user wearing virtual makeup, indicating that it is displayed with the image as altered. Accordingly, Odizzio teaches this limitation.
With respect to Applicant’s assertion that the claims have further been amended to include the limitations “a database including the user's preferred category and the user's preferred brand associated with each of the one or more items; wherein the identified multiple matching items are sorted into an arrangement in the second set of selectable icons by reference to the user's preferred category and the user's preferred brand” (Remarks page 10), the Examiner notes that the claims have necessitated a new grounds of rejection and a new reference has been applied to teach the user's preferred brand, where the items are sorted by reference to the user’s preferred brand. Further, Odizzio discloses a database including the user's preferred category associated with each of the one or more items; and wherein the identified multiple matching items are sorted into an arrangement in the second set of selectable icons by reference to the user's preferred category. Odizzio disclose this at least in [0090] and Fig. 9H, disclosing a refinement menu 942h which may include one or more options to refine or filter a list of available makeup products according to various characteristics (e.g., finish, coverage, texture, benefit, etc.). Odizzio further discloses, in [0039], one or more repositories and/or databases 124, which support certain utilities may store content required for implementing the virtual makeup features described.

With respect to Applicant’s assertion that claims 2 and 18 have further been amended to include the limitations “wherein the menu including the detailed information is displayed overlaying a portion of the first sub-feature that is selected via the first icon” (Remarks page 10), the Examiner notes that Odizzio teaches this limitation. Odizzio teaches this in [0090-0091] and Fig. 9H, teaching in response to a user selection option 904 they may be presented with screen 900h shown at FIG. 9H which includes a refinement menu 942h. As shown in FIG. 9H, refinement menu 942h may include one or more options to refine or filter a list of available makeup products. The examiner notes that 942h is displayed over her eye, which is selected. Furthermore, it is displayed over 908, which is the edited image. The filters correspond to the selected products and therefore reflect product details of the selected product. Accordingly, Odizzio teaches this limitation in this claim.

Conclusion
Previously cited Zises (US 10275825 B2) teaches an image analysis method for pinpointing items on a shelf. The pinpointed items are items a user has added to a shopping list. The shape of the items is outlined within a camera interface.
Previously cited Klein et al. (US 20140100996 A1) teaches an augmented reality shopping display. The display of items includes augmented reality markers which are outlines of items. 
Previously cited NPL Reference U teaches an application for shopping with augmented reality. Items are detected by a smartphone camera and information such as price, ratings, and recipes are superimposed over the items. The application guides a user through a shopping list.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625